17-3297
     Li v. Barr
                                                                                                                      BIA
                                                                                                                Poczter, IJ
                                                                                                             A208 011 690
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 17th day of January, two thousand twenty.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            PETER W. HALL1,
 9                 Circuit Judges.
10   _____________________________________
11
12   YUXIAN LI,
13            Petitioner,
14
15                     v.                                                                      17-3297
16                                                                                             NAC
17   WILLIAM P. BARR, UNITED STATES
18   ATTORNEY GENERAL,
19            Respondent.
20   _____________________________________
21
22   FOR PETITIONER:                                   Adedayo O. Idowu, New York, NY.
23
24   FOR RESPONDENT:                                   Joseph H. Hunt, Assistant
25                                                     Attorney General; Dawn S. Conrad,
26                                                     Senior Litigation Counsel; Matthew
27                                                     A. Connelly, Trial Attorney,
28                                                     Office of Immigration Litigation,


     1 Judge Christopher F. Droney, who was originally assigned to the panel, retired from the Court, effective January 1,
     2020, prior to the resolution of this case. The remaining two members of the panel, who are in agreement, have
     determined the matter. See 28 U.S.C. § 46(d); 2d Cir. IOP E(b); United States v. Desimone, 140 F.3d 457, 458–59
     (2d Cir. 1998).
1                                     United States Department of
2                                     Justice, Washington, DC.
3
4        UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review

7    is DENIED.

8        Petitioner         Yuxian   Li,   a    native   and   citizen   of    the

9    People’s Republic of China, seeks review of a September 28,

10   2017, decision of the BIA affirming a January 25, 2017,

11   decision     of   an     Immigration       Judge    (“IJ”)   denying     Li’s

12   application for asylum, withholding of removal, and relief

13   under the Convention Against Torture (“CAT”).                 In re Yuxian

14   Li, No. A 208 011 690 (B.I.A. Sep. 28, 2017), aff’g No. A 208

15   011 690 (Immig. Ct. N.Y. City Jan. 25, 2017).                We assume the

16   parties’ familiarity with the underlying facts and procedural

17   history in this case.

18       Under the circumstances of this case, we have reviewed

19   the IJ’s decision as supplemented by the BIA.                 See Yan Chen

20   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).               The applicable

21   standards of review are well established.                     See 8 U.S.C.

22   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

23   Cir. 2009).

24       Li became a Christian while in the United States and
                                            2
1    alleged a fear of persecution in China because she would

2    continue to practice Christianity if removed.                   Absent past

3    persecution,     an    applicant       may   establish   eligibility         for

4    asylum   by    demonstrating       a    well-founded     fear    of    future

5    persecution.     8 C.F.R. § 1208.13(b)(2).            The applicant must

6    “present credible testimony that [s]he subjectively fears

7    persecution and establish that h[er] fear is objectively

8    reasonable.”     Ramsameachire v. Ashcroft, 357 F.3d 169, 178

9    (2d   Cir.    2004).     To    establish      a   well-founded    fear,      an

10   applicant must show either “a reasonable possibility . . .

11   she would be singled out individually for persecution” or

12   that the country of removal has a “pattern or practice” of

13   persecuting individuals similarly situated to her.                 8 C.F.R.

14   § 1208.13(b)(2)(iii).         Where, as here, an alien expresses a

15   fear based on activities undertaken in the United States, she

16   “must make some showing that authorities in h[er] country of

17   nationality are either aware of h[er] activities or likely to

18   become   aware    of   h[er]    activities.”         Hongsheng        Leng    v.

19   Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).                 In the asylum

20   context, the applicant has the burden of showing a “reasonable

21   possibility” that the authorities will become aware of the

22   activities and target her for persecution as a result.                       Id.


                                             3
1    at 142-143.

2          The    agency    reasonably       concluded            that    Li    failed      to

3    establish a reasonable possibility that she would be singled

4    out   for     persecution       on      account         of    her     practice         of

5    Christianity.          See     8 C.F.R.       § 1208.13(b)(2)(iii).                    Li

6    admitted that the Chinese government does not currently know

7    that she is a Christian.              The agency reasonably concluded

8    that Li’s testimony was insufficient to show that she would

9    evangelize in China, particularly as she did not specify how

10   she would do so or even how she would locate an unregistered

11   church.      Furthermore, the agency’s conclusion that Chinese

12   authorities      were        unlikely        to    become       aware          of     Li’s

13   Christianity was reasonable because the State Department

14   Report      stated    that    there     are       an    estimated         45    million

15   Protestant     Christians       in    China       not    affiliated            with   the

16   government-sponsored           church        and       efforts        to       restrict

17   participation in unregistered churches varied by region.                              See

18   Hongsheng Leng, 528 F.3d at 143.

19         For    similar    reasons,        the       agency       did    not       err    in

20   determining that Li failed to establish a pattern or practice

21   of persecution of similarly-situated individuals such that

22   officials are likely to become aware of her religious practice


                                              4
1    and persecute her on that account.                  See id.        The agency

2    considered the country conditions evidence and reasonably

3    concluded that it did not reflect “systemic or pervasive”

4    persecution because policies targeting Christians attending

5    unregistered churches are not implemented evenly throughout

6    China    and   tens    of   millions      of   individuals     practice     in

7    unregistered churches in China.            In re A-M-, 23 I. & N. Dec.

8    737, 741 (BIA 2005) (recognizing that a pattern or practice

9    of persecution is the “systemic or pervasive” persecution of

10   a group).      Where treatment of Christians varies by region,

11   the agency does not err by requiring evidence specific to an

12   applicant’s home region.           See Jian Hui Shao v. Mukasey, 546

13 F.3d 138, 165-66, 174 (2d Cir. 2008) (finding that the BIA

14   does not err in requiring localized evidence of persecution

15   when the record reflected wide variances in how policies are

16   understood and enforced throughout China).                  As noted by the

17   IJ,   the   State     Department    Report     does   not    refer    to   any

18   incidents involving Christians in Fujian, Li’s home province,

19   and the record otherwise has minimal evidence of persecution

20   of Christians in Fujian.        Given the nationwide variation and

21   dearth of documented persecution in Li’s home province, the

22   agency   reasonably      concluded     that    Li   failed    to    establish


                                           5
1    a pattern or practice of persecution of Christians in China.

2    See id.; see also Santoso v. Holder, 580 F.3d 110, 112 & n.1

3    (2d Cir. 2009) (denying petition where agency considered

4    background materials and rejected pattern or practice claim);

5    In re A-M-, 23 I. & N. Dec. at 741.

6        Accordingly, because the agency reasonably found that Li

7    failed to demonstrate a well-founded fear of persecution as

8    needed for asylum, it did not err in finding that Li failed

9    to meet the higher standards for withholding of removal and

10   CAT relief.    See Lecaj v. Holder, 616 F.3d 111, 119 (2d Cir.

11   2010).

12       For the foregoing reasons, the petition for review is

13   DENIED.    As we have completed our review, any stay of removal

14   that the Court previously granted in this petition is VACATED,

15   and any pending motion for a stay of removal in this petition

16   is DISMISSED as moot.    Any pending request for oral argument

17   in this petition is DENIED in accordance with Federal Rule of

18   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

19   34.1(b).

20                         FOR THE COURT:
21                         Catherine O’Hagan Wolfe, Clerk of Court
22
23



                                    6